Citation Nr: 0823747	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected limitation of motion of the left ankle, 
currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left 
clavicle with secondary traumatic arthritis, currently rated 
10 percent disabling.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected left heel and ankle 
disabilities.

6.  Entitlement to service connection for right knee strain, 
claimed as secondary to  service-connected left heel and 
ankle disabilities.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  
 
Procedural history
 
In a November 1969 rating decision, service connection was 
granted for a scar of the left heel and residuals of a 
fracture of the left clavicle with secondary traumatic 
arthritis.  Noncompensable (zero percent) disability ratings 
were assigned for each disability effective January 18, 1969.

In a July 1998 rating decision, two separate 10 percent 
disability ratings were assigned for limitation of motion of 
the left ankle and for a painful and tender scar of the left 
heel.  A 10 percent disability rating was assigned for the 
residuals of a fracture of the left clavicle with secondary 
traumatic arthritis.

On August 12, 2005, the RO received the veteran's claims for 
increased ratings for the disability manifested by limitation 
of motion of the left ankle and the left shoulder disability.  
In the November 2005 rating decision, increased ratings for 
were denied.  The veteran perfected an appeal of those 
denials.

In the November 2005 rating decision, service connection was 
denied for tinnitus; bilateral hearing loss; a back condition 
with arthritis, claimed as secondary to the service-connected 
limitation of motion from a scar from an old laceration of 
the left heel; and a right knee condition, claimed as 
secondary to the service-connected limitation of motion from 
a scar from an old laceration of the left heel.  The veteran 
perfected an appeal of those denials.

Issue clarification

The RO treated entitlement to a separate compensable rating 
for arthritis of the left shoulder as a separate issue from 
the issue of an increased rating for the service  residuals 
of a fracture of the left clavicle.  See a July 2006 
statement of the case.  However, as will be explained below, 
the matter of a separate compensable rating for arthritis is 
a sub-issue of the issue of an increased rating for the left 
shoulder disability and will be addressed as such below.  

Remanded issue

The issue of entitlement to service connection for  right 
knee strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In the November 2005 rating decision, service connection was 
denied for arthritis of the right knee and high blood 
pressure.  In a February 2006 rating decision, service 
connection was denied for a left knee disability; the RO also 
denied the reopening of a claim of service connection for a 
heart disability.  To the Board's knowledge, the veteran has 
not expressed disagreement with any of those determinations.  
Therefore, those issues are not in appellate status.
 
A February 2006 letter from the veteran's counsel to the 
veteran, which the veteran submitted to the RO in March 2006, 
suggests that the veteran may be raising the issue of service 
connection for a left foot disorder.  In that regard, the 
Board notes that in August 2005 the veteran submitted a 
statement from T.V., M.D., in which Dr. V. noted that the 
veteran had degenerative changes of the left great toe.  
That matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The objective clinical findings show that the veteran's 
service-connected left ankle disability is manifested by full 
plantar flexion and dorsiflexion to 10 degrees, with no 
functional loss identified on objective examination.

2.  The objective clinical findings show that the veteran's 
service-connected left shoulder disability is manifested by 
abduction and forward flexion to 160 degrees, no functional 
loss identified on objective examination, and no x-ray 
evidence of arthritis.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities on appeal, so as to render impractical 
the application of the regular schedular standards.

4.  The medical and other evidence of record indicates that 
the veteran did not have tinnitus or a hearing loss 
disability in service and that he did not experience in-
service acoustic trauma or excessive noise exposure.

5.  The competent medical evidence of record does not support 
a conclusion that the veteran's degenerative disc disease of 
the lumbar spine is caused by his service-connected left heel 
and/or ankle disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected limitation of motion of the left ankle have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5271 (2007).

2.  The criteria for an increased disability rating for the 
service-connected residuals of a fracture of the left 
clavicle have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5201 (2007).

3.  The criteria for referral for either of the service-
connected disabilities on appeal on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2007).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

5.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

6.  Degenerative disc disease of the lumbar spine and 
arthritis of the back are not proximately due to or the 
result of the service-connected left heel and left ankle 
disabilities.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected left ankle and left shoulder disabilities; service 
connection for tinnitus and bilateral hearing loss; and 
service connection for a back disability.  

The issue of the veteran's entitlement to service connection 
for right knee strain is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
September 2005 and March 2006, which were specifically 
intended to address the requirements of the VCAA.  

The September 2005 and March 2006 letters informed the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  The September 2005 letter also told the 
veteran of the evidence necessary to establish direct and 
secondary service connection.

As for the evidence to be provided by the veteran, in the 
September 2005 VCAA letter the RO asked the veteran to 
identify and send relevant medical evidence.  The RO provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disabilities.

Moreover, in the September 2005 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [VA examinations were conducted in 
March 2006.]

In the September 2005 VCAA letter, the veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the September 2005 VCAA letter, the RO informed the 
veteran that he should submit any evidence in his possession 
relevant to his claims, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the September 1, 2005 VCAA letter, page 3.  The 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

 (ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claims, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The service connection claims 
were denied based on element (3), relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element regarding 
these claims.  The RO specifically addressed elements (4) and 
(5) in the March 2006 letter.

As for the increased rating claims, elements (1), (2), and 
(3) are not at issue.  The veteran has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to current level of disability, element (4), in both VCAA 
letters and with respect to effective date, element (5), in 
the March 2006 VCAA letter.

(iii.) Vazquez-Flores
  
Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
two VCAA letters the veteran was informed that he may submit 
evidence showing that his service-connected disabilities had 
increased in severity.  In the September 2005 VCAA letter, 
the RO stated as follows: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the September 1, 2005 VCAA letter, page 3.

In the March 2006 VCAA letter, the veteran was also informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
Therefore, the veteran was informed that to substantiate a 
claim, he must provide medical or lay evidence demonstrating 
a worsening or increase in severity and the effect that 
worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores with 
regard to the left ankle disability, as explained below, the 
veteran is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  Thus, the second prong of the holding in Vazquez-
Flores is not applicable to this claim.

As to the second prong of the holding in Vazquez-Flores with 
regard to the left shoulder disability, the VCAA letters did 
not indicate that a specific measurement as to what 
limitation of motion of the left upper extremity is necessary 
for a higher rating.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of this requirement.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the veteran's 
counsel in a February 2006 letter to the veteran informed him 
that he should have his physician report the range of motion 
in the left upper extremity.  Thus, the veteran through 
counsel manifestly has actual knowledge of what is required 
to establish an increased rating.

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006 VCAA letter, the RO informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the September 2005 VCAA letter, the RO told the 
veteran the following as examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the September 1, 2005 VCAA letter, page 3.

In the March 2006 VCAA letter, the veteran was also informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were initially adjudicated by the RO in November 
2005, after the September 2005 VCAA letter.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 38 U.S.C.A. § 5103 is not at issue as to 
these claims.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of VCAA notice.

(v.)  General comments 

The veteran is represented in this matter by an attorney, who 
is presumed to be familiar with the VCAA.  Indeed, it is 
clear that the veteran and his counsel are amply aware of his 
responsibilities and those of VA.  See Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) [appellant's representation by 
counsel "is a factor that must be considered when 
determining whether that appellant has been prejudiced by any 
notice error"].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, 
private treatment records, statements from private medical 
professionals, and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

The Board notes that a VA examination and medical opinion was 
not obtained regarding the claims of service connection for 
tinnitus and bilateral hearing loss.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA 
medical examination in service connection claims when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As is discussed below, the outcome of this case hinges on 
element (2), what occurred, or more to the point what did not 
occur, during service or in the period of time immediately 
thereafter.  A medical examination and opinion would not shed 
any light on this crucial element.  Remand for a medical 
examination and opinion is therefore not necessary.

As explained below, the claim of secondary service connection 
for a right knee strain is being remanded for a medical 
opinion on causation.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
The Board notes that, unlike the right knee claim, the March 
2006 VA examiner addressed whether the service-connected left 
ankle disability caused the back disability.  Therefore, no 
further development is necessary as to the secondary service 
connection claim for a back disability.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of an 
attorney.  The veteran has not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as five of the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected limitation of motion of the left ankle, 
currently rated as 10 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Specific rating criteria

Diagnostic Code 5271 [ankle, limited motion of], calls for 
the assignment of a 
10 percent disability rating for moderate limitation of 
motion and a 20 percent disability rating for marked 
limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271 
(2007).

The Board notes that terms such as "moderate" and "marked" 
are not defined in the Rating Schedule.  However, "marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  See Webster's New World Dictionary, Third 
College Edition (1988) at 828.  "Moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  Id. 
at 871.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After review of the entire record, the Board concludes that 
Diagnostic Code 5271 [limitation of ankle motion] is most 
appropriate because it is precisely congruent with the 
clinical findings.  A March 2006 VA examination noted that 
the veteran's left ankle had limited range of motion.  The 
veteran and his counsel have not suggested a more appropriate 
diagnostic code.  

The medical evidence does not demonstrate arthritis of the 
left ankle.  August 2005 private and March 2006 VA x-rays of 
the left ankle do not show arthritis, nor has arthritis of 
the left ankle been diagnosed by a medical professional.  
Therefore, Diagnostic Code 5003 is not for application.  In 
any event, the veteran's left ankle disability is rated based 
on limitation of motion under Diagnostic Code 5271, just as 
it would under Diagnostic Code 5003.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a disability 
manifested by limitation of motion of the left ankle, the 
veteran has been diagnosed with a possible intermittent 
compressive neuropathy.  See a report of an April 1998 VA 
examination.  More recently, at the March 2006 VA feet 
examination the veteran complained about nighttime tingling 
in the left ankle.  That disorder, assuming there is one, is 
not service connected.  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

Accordingly the Board will treat all symptomatology in the 
left ankle [other than pain and tenderness associated with 
the separately service-connected heel scar] as being 
attributable to the veteran's service-connected left ankle 
disability.

Schedular rating

The veteran was provided a VA examination for his left ankle 
in March 2006.  Range of motion studies conducted during the 
examination resulted in the following findings:  




Degrees
Of Motion
Plantar 
flexion
45
Dorsiflexio
n
10
Eversion
20
Inversion
30

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the ankle is 20 degrees dorsiflexion and 45 degrees plantar 
flexion.

Based on the findings of the March 2006 VA feet examination, 
the Board finds that the veteran has decreased range of 
motion of the left ankle, but that such is not sufficient to 
establish marked impairment.  As demonstrated above, the 
veteran has displayed nearly full range of motion based on 
plantar flexion and half the normal range for dorsiflexion.  

In an August 2005 statement, T.V., M.D., reported that the 
veteran had "significant limitation of dorsiflexion of the 
left foot and ankle to less than 60 degrees." This statement 
is meaningless, since normal dorsiflexion is 20 degrees or 
less.

In short, objectively measured range of left ankle motion is 
at worst moderate 
(10 degrees out of 20 degrees dorsiflexion).

With respect to whether there is marked limitation of motion, 
it was noted on examination that the veteran did not use any 
devices or aids to assist in walking and that there was no 
limitation as to walking.  

As for the veteran's gait, there is conflicting evidence on 
whether the veteran has an abnormal gait.  The evidence in 
favor of a finding that the veteran has an abnormal gait is 
the August 2005 statement of Dr. V.  The evidence against a 
finding that the veteran has an abnormal gait are reports of 
March 2006 VA feet and spine examinations.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Dr. V. did not provide any specific findings from physical 
examination in support of his bare conclusory assertion that 
the veteran has "abnormal ambulation," nor did he provide 
any specific description of the veteran's gait.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

In contrast, there are of record a 6-page report of the March 
2006 VA feet examination and a 12-page report of the March 
2006 VA spine examination.  The report of the March 2006 VA 
feet examination reflects that the veteran's gait was normal.  
Similarly, the report of the March 2006 VA spine examination 
shows that the veteran's gait was intact, and that there was 
no physical evidence of weight shifting, limping, or an 
antalgic gait.  The Board places great weight on the specific 
findings reports of the March 2006 VA examinations.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."].  

The Board additionally notes that the findings on the March 
2006 VA examinations are consistent with the VA examinations 
in October 1978 and April 1998, showing that the veteran was 
ambulating well and that there was no obvious limp with 
ambulation.  Indeed, the brief and vague reference of Dr. V. 
to abnormal ambulation is contrary to the rest of the 
evidence of record.  For these reasons, the Board ascribed 
Dr. V.'s statement little weight of probative value. 

In short, the veteran's service-connected left ankle 
disability is manifested by clinical findings showing half of 
normal dorsiflexion, full plantar flexion, and no abnormal 
gait.  Marked limitation of motion is not approximated. 
Accordingly, a disability rating in excess of the currently 
assigned 10 percent is not warranted for the veteran's left 
ankle disability.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's left ankle disability appears to cause him 
pain.  In his August 2005 statement, Dr. V. noted that the 
veteran had "discomfort and pain with mobility or 
significant ambulation."  During the May 2006 VA 
examination, the veteran stated that the left ankle was 
uncomfortable.  However, there is no support in the objective 
medical evidence for an increased rating based on functional 
loss.  Physical examination of the left ankle by the March 
2006 VA examiner revealed no findings of abnormal motion, 
fatigability, instability, painful motion, weakness, abnormal 
weight bearing, pain, incoordination, or lack of endurance.  
As noted above, the veteran's gait was normal.  

Although the Board has taken the veteran's self-reports of 
functional loss and the statement of Dr. V. into account, it 
places greater weight of probative value on the objective 
medical findings in the report of the March 2006 VA feet 
examination, which does not document any significant 
functional loss.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) [the Board may appropriately favor the 
opinion of one competent medical authority over another.].  

Accordingly, a higher level of disability will not be 
assigned based on 38 C.F.R. 
§§ 4.40 and 4.45.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for service-connected 
limitation of motion of the left ankle.  The claim is 
therefore denied.

Additional comment

For the sake of economy, the Board will simultaneously 
discuss Hart considerations and consideration of 
extraschedular ratings for both disabilities below.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left 
clavicle with secondary traumatic arthritis, currently rated 
as 10 percent disabling.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
ratings have been set out above and will not be repeated.

Assignment of diagnostic code

The veteran's left shoulder disability is currently rated 
under Diagnostic Code 5203 [clavicle or scapula, impairment 
of].  The Board finds that Diagnostic Code 5203 is 
appropriate in this case, as the veteran has objective 
evidence of clavicular impairment, namely an old midshaft 
left clavicle fracture.  The evidence additionally shows some 
limitation of motion in the left arm, so the Board will also 
consider Diagnostic Code 5201.

Therefore, the Board will evaluate the veteran's service-
connected left shoulder disability under both Diagnostic 
Codes 5203 and 5201.  The veteran and his attorney  have not 
suggested that any other diagnostic code is more appropriate. 

Specific rating criteria

Under Diagnostic Code 5203 [clavicle or scapula, impairment 
of], a 10 percent rating is assigned for malunion of the 
scapula or nonunion of the scapula without loose movement.  A 
20 percent rating is warranted for dislocation of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
with loose movement.  The disability can also be rated on 
impairment of function of the contiguous joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the minor upper 
extremity: to 25 degrees from side, a 
30 percent rating; midway between side and shoulder level, a 
20 percent rating; and at shoulder level, a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Analysis

Schedular rating

(i.) Diagnostic Code 5203

To warrant a 20 percent rating for the veteran's service-
connected left shoulder disability under Diagnostic Code 
5203, the medical evidence must demonstrate dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement.  X-rays taken during the March 
2006 VA bones examination evidenced an old midshaft fracture 
of the left clavicle; the shoulder was otherwise normal.  
There was no evidence of nonunion of the acromioclavicular 
joint with loose motion, let alone dislocation of the 
clavicle.  

This assessment appears to be congruent with the remaining 
medical evidence of record, which shows no malunion, loose 
union or dislocation of the shoulder.
Accordingly, an increased disability rating for the veteran's 
left shoulder disability is not warranted under Diagnostic 
Code 5203.

(ii.) Diagnostic Code 5201

To warrant an increased disability rating for the veteran's 
left shoulder disability under Diagnostic Code 5201, the 
evidence must demonstrate limitation of arm to shoulder 
level.

There is conflicting information on the veteran's limitation 
of motion in the left shoulder.  The evidence arguably in 
favor of a finding that the veteran has limitation of motion 
to the shoulder level is an August 2005 statement of Dr. V.  
The evidence against a finding that the veteran has 
limitation of motion to the shoulder level is the report of 
the March 2006 VA bones examination.

In the August 2005 statement, Dr. V. noted that "[w]ith 
evaluation upon his attempt to elevate his left arm above 90 
degrees, he has limitation due to arthritic pain.  
Dr. V. also indicated that limitation of motion in the left 
shoulder was "related to pain and discomfort in the lateral 
aspect of his left clavicle."  Id.

Range of motion studies from the March 2006 VA examination 
resulted in the following findings:





Active 
Degrees
Of Motion
Passive 
Degrees
Of Motion
Forward 
Elevation
160 
160
Abduction
160
160
External 
Rotation
90
90
Internal 
Rotation
60
60

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2007).

The findings on the March 2006 VA examination are consistent 
with the findings on previous VA examinations showing forward 
elevation and abduction to at least 160 degrees.  These 
findings hardly approximate limitation of arm motion to 
shoulder level (90 degrees) required for a 20 percent 
disability rating.

The Board places greater weight on these findings than it 
does on the report of Dr. V.  As with the previous issue on 
appeal, Dr. V.'s August 2005 report is both conclusory and is 
inconsistent with the remainder of the evidence of record.  
The Board accords it little weight of probative value. 

Accordingly, a disability rating in excess of the currently 
assigned 10 percent is not warranted for the veteran's right 
shoulder disability under Diagnostic Code 5201.

DeLuca considerations

At the May 2006 VA bones examination, the veteran reported 
that his left shoulder is painful.  He also stated that he 
limits his lifting with the left arm.  Dr. V.'s August 2005 
statement reflects similar complaints.  However, there is no 
support in the objective medical evidence for an increased 
rating based on functional loss.  The May 2006 VA examiner 
noted the veteran's left shoulder range of motion was not 
additionally affected by pain, fatigue, weakness, or lack of 
endurance on repetitive use of the joint.   

Although the Board has taken the veteran's self-reports of 
functional loss into account, it places greater weight of 
probative value on the objective medical evidence of record, 
which does not document any significant functional loss.  
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R.§ 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's counsel argues that a separate rating for 
arthritis of the left shoulder is warranted.  See VA Form 9 
received in January 2006.  The Board disagrees.  
Even though the veteran is service-connected for post-
traumatic arthritis based on a diagnosis of arthritis by an 
October 1969 VA examiner, and although Dr. V. in an August 
2005 statement noted that the veteran had "arthritic pain" 
in the left shoulder, there is in fact no x-ray evidence of 
arthritis, and the veteran's counsel has pointed to none.  
Specifically, X-rays from October 1969 to March 2006 
consistently show no evidence of arthritis. In the absence of 
x-ray evidence of arthritis, the Board will not assign a 
separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Furthermore, even if there were x-ray evidence of arthritis, 
separate disability ratings for arthritis and fracture 
residuals not be warranted and in fact would constitute 
improper pyramiding under 38 C.F.R. § 4.14.  The medical 
evidence makes it clear that the veteran's left shoulder 
disability constitutes a single disease entity.  

Moreover, Diagnostic Code 5203 provides that a higher rating 
could be warranted for impairment of function of the shoulder 
joint in lieu of rating the disability pursuant to impairment 
of the clavicle or scapula.  Therefore, Diagnostic Code 5203 
clearly states that functional impairment, such as limitation 
of motion from arthritis, should not be separately rated.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to increased disability rating 
for his service-connected left shoulder disability.  The 
benefit sought on appeal is accordingly denied.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction section of this decision, the 
veteran filed his increased rating claims on August 12, 2005.  
See 38 C.F.R. § 3.157 (2007).  In this case, therefore, the 
relevant time period is from August 12, 2004 to the present.  
It does not appear that either disability has changed 
appreciably during the period under consideration. The 
veteran himself has not so contended.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO considered the veteran's claims under C.F.R. 
§ 3.321(b)(1) in the November 2005 rating decision and 
include that regulation in the January 2006 statement of the 
case (SOC).  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability ratings at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
left ankle disability or his left shoulder disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for those disabilities.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to either disability.  The 
evidence shows that the veteran works as a nursing home 
manager.  There is no indication that he had missed any work 
because of his left ankle disability or his left shoulder 
disability, and there is nothing in the current evidence of 
record to indicate that either his left ankle disability or 
his left shoulder disability causes any unusual employment 
impairment.  Indeed, the reports of the March 2006 VA 
examinations reflect that there were no specific job 
accommodations.  See, e.g., the report of the March 2006 VA 
bone examination, pages 2-3.  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned as to either of the 
service-connected disabilities here under consideration.  

In short, there is nothing in the record to indicate that 
either of the service-connected disabilities on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

Because these issues involve the application of similar law 
to the same facts, the Board for the sake of economy will 
discuss them together.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, as 
to the bilateral hearing loss, there is of record only one 
report of an audiogram, which was completed by C.F., Aud.D. 
in July 2005.  Dr. F.'s audiogram cannot be interpreted by 
the Board.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
In an August 2005 statement, Dr. F. indicated that the pure 
tone averages for 1000, 2000, 3000, and 4000 Hertz were 27.50 
decibels and 23.75 decibels in the in the right and left 
ears, respectively, and that his speech recognition scores 
were 100 percent and 96 percent in the right and left ears, 
respectively.  Dr. F.'s statement does not provide enough 
information to determine whether the veteran currently has a 
bilateral hearing loss as defined by VA.  

That said, for purposes of this analysis, the Board will 
assume that the veteran currently has a bilateral hearing 
loss as defined by VA.  Dr. F. also noted that the veteran 
complained of long-term, occasional tinnitus.  The Board 
finds that element (1) is arguably satisfied as to both 
bilateral hearing loss and tinnitus.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear subsequent to entrance into 
service.  The report of an October 1968 separation 
examination shows that the veteran's hearing was within 
normal limits at the relevant frequencies.  See Hensley, 5 
Vet. App. at 157 [the threshold for normal hearing is from 0 
to 20 decibels].  Also, the veteran's service medical records 
do not reflect a diagnosis of tinnitus.

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  Hearing loss was initially 
diagnosed in 2005, several decades after service.    

Accordingly, Hickson element (2) is not met with respect to 
disease as to either bilateral hearing loss or tinnitus.

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises from tanks while 
serving as a medic in an armored division.  
He does not contend that he served in combat.  See 
38 U.S.C.A. § 1164(b); 38 C.F.R. § 3.304(d).

The veteran's service treatment records show that he served 
in an armored division in West Germany.  However, the fact 
that he, like many others, was in an armored division does 
not establish that he was exposed to acoustic trauma or 
excessive levels of noise.  In that regard, the Board 
observes in passing that he was assigned to the Headquarters 
and Headquarters Company and not with a field unit.  
Moreover, a careful review of the veteran's service medical 
records does not reveal any complaints consistent with 
acoustic trauma or exposure to excessive levels of noise.  
Indeed, in connection with his October 1968 separation 
examination, the veteran denied any history of hearing loss 
or other ear trouble.  

Moreover, the veteran's initial report of bilateral hearing 
loss and tinnitus in fact was not asserted until many years 
after separation from service, incident to his August 2005 
claim for VA benefits and many decades after service.  
Significantly, the veteran filed a claim for VA disability 
benefits [VA Form 21-526] in August 1969 in which he 
mentioned only left shoulder and left ankle disorders.  It 
does not stand to reason that the veteran would file a claim 
for two disabilities which he believed were related to 
service without mentioning any others, such as hearing loss 
and ringing in his ears.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

Boiled down to its essence, all reference to in-service noise 
exposure and ringing in his ears emanates from the veteran 
himself.  The fact that such reports appear in private 
audiologist C.F.'s statement does not serve to confirm them.  
It is now well established that information from a veteran 
which is merely transcribed by a medical professional still 
amounts only to a statement from the veteran.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that an 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].  

As noted above, the veteran's service medical records show no 
treatment or complaints of hearing loss or ringing in his 
ears.  The Board places great weight of probative value on 
the service medical records.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].  Such records are more reliable, in the Board's view, 
than the veteran's unsupported self-interested assertion.  
See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

In short, in light of the record as a whole, the Board finds 
that the veteran's assertions of in-service noise exposure 
and ringing in his ears are not credible.  
There thus is no objective, probative evidence of a disease 
or injury in service.  Element (2) has not been met, and the 
veteran's claims fail on that basis.

Turning for the sake of completeness to element (3), medical 
nexus, Dr. C.F. opined that the veteran's tinnitus and 
bilateral hearing loss were related to noise exposure in 
service.  However, that opinion is based on the veteran's own 
statement concerning alleged in-service noise exposure and, 
apparently, ringing in the ears, which story the Board has 
determined in incredible.  Any medical nexus opinion which is 
premised on the veteran's tale of in-service noise exposure 
and ringing in the ears is lacking in probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board is 
not required to accept doctors' opinions that are based upon 
the claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis].

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
medical statement linking the veteran's current tinnitus and 
bilateral hearing loss to his military service is based on a 
review of the entire record.  In particular, there are the no 
service medical records corroborating his allegation of in-
service noise exposure and ringing in his ears.  Moreover, 
the veteran did not complain of any ear problems for decades 
after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].
The veteran evidently recently revised his history as to his 
in-service noise exposure and ringing in his ears in 
connection with his claim for monetary benefits from the 
government.

Implicit in the veteran's presentation is the contention that 
his ringing in the ears began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  See 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997); 38 C.F.R. 
§ 3.303(b).  

However, as has been discussed in some detail in connection 
with element (2), the veteran did not complain of hearing 
loss and tinnitus in service or for decades thereafter.    
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. Continuity of symptomatology after 
service is therefore not demonstrated.  See also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].
  
Hickson element (3) therefore has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claims of entitlement to service 
connection for tinnitus and bilateral hearing loss.  
The benefits sought on appeal are accordingly denied.

5.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected left heel and ankle 
disabilities.

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initial matter

The veteran specifically raised the matter of his entitlement 
to service connection for back disability on a secondary 
basis.  See, e.g., his August 2005 claim; report of the March 
2006 VA examination, page 2.  There is nothing else in the 
veteran's or his counsel's presentations, or elsewhere in the 
record, which leads the Board to believe that a claim of 
service connection on a direct basis is contemplated by the 
veteran or his counsel.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.

Thus, the Board will consider the veteran's claim on a 
secondary service connection basis alone and not on a direct 
service connection basis.  The Board also notes that the 
veteran and his counsel are not claiming that the back 
disability was aggravated by the service-connected left ankle 
disability.  Instead, the veteran and his counsel are 
claiming that the back disability was caused by the service-
connected left ankle disability.

Discussion

With respect to Wallin element (1), current disability, the 
veteran alleges that he has arthritis of the back.  See his 
August 2005 claim.  This is a medical question which the 
Board cannot answer itself.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  

There is conflicting medical evidence as to this question.  
The evidence in favor of a finding of arthritis of the back 
is limited to the August 2005 statement from Dr. V. in which 
he noted that the veteran had arthritis in the lumbar spine.  
The evidence against a finding that the veteran has arthritis 
of the back is a report of August 2005 private X-rays of the 
lumbar spine and the report of the March 2006 VA spine 
examination.  The August 2005 X-rays of the lumbar spine 
shows no finding or diagnosis of arthritis of the lumbar 
spine.  Instead, the report reveals a diagnosis of 
degenerative disc disease of the lumbar spine, most evident 
at L4-L5 and L5-S1.  The March 2006 VA examiner did not 
diagnose arthritis.  

In this case, the Board places greater weight on the medical 
evidence, including x-ray studies, which supports a 
conclusion that the veteran does not have arthritis of the 
back, than on Dr. V.'s unsupported statement.  See Hernandez-
Toyens, supra.  

Turning to degenerative disc disease, the competent medical 
evidence demonstrates that the veteran currently has 
degenerative disc disease of the lumbar spine.  Therefore, 
Wallin element (1) is satisfied to that extent only.

Service connection is in effect for limitation of motion of 
the left ankle from a scar from an old laceration of the left 
heel.  Accordingly, Wallin element (2) has been satisfied.

Moving to crucial Wallin element (3), medical nexus, there is 
conflicting evidence.  Evidence relating the degenerative 
disc disease to the service-connected limitation of motion of 
the left ankle is found in the comments of Dr. V.  The 
evidence against the veteran's claim is the report of the 
March 2006 VA spine examination.  
The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical opinion which found no 
relationship between the veteran's degenerative disc disease 
and the service-connected limitation of motion of the left 
ankle from a scar from an old laceration of the left heel) 
outweighs the evidence in favor (the medical opinion which 
found such a relationship).

In the August 2005 statement, Dr. V. opined that the 
degenerative disc disease was "most likely related to 
abnormal ambulation secondary to his prior injury of his left 
ankle and foot during his military service."  Dr. V. did not 
provide any rationale supporting that conclusion, nor did he 
provide any specific findings as to the veteran's gait.  See 
Hernandez-Toyens, supra.

By contrast, the March 2006 VA examiner opined that it was 
less likely than not that the veteran's degenerative disc 
disease was due to the service-connected left heel 
disability.  The examiner noted that whatever shortening of 
the left leg that the veteran had could well be within the 
normal biological variation, and that in any event.  
Crucially, the examiner added that the veteran's gait was 
intact; that there was no physical evidence of shifting his 
weight, limping, having an antalgic gait, or poor propulsion; 
and that no deformities of the spine was visible.  The 
examiner indicated that the chronology of events, 
specifically a history of a herniated disc eighteen years 
after the left heel injury, is not compatible with a finding 
that the left heel injury caused the herniated disk.

The Board notes that the March 2006 VA examiner's opinion is 
supported by VA examinations in October 1978 and April 1998, 
both showing that the veteran was ambulating well and that 
there was no obvious limp with ambulation.

Once again, the Board finds that Dr. V.'s opinion is not 
explained and is in fact at odds with the remaining evidence 
of record.  The Board attaches far great weight of probative 
value to the March 2006 VA examiner's opinion, which unlike 
that of  
Dr. V. was based on a review of the record and provided 
thorough bases for the opinion.  See Bloom, supra.

In short, for reasons stated above the Board places greater 
weight of probative value on the findings of the March 2006 
VA examiner than does on the vague conclusion of the Dr. V..  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) [the Board may 
appropriately favor the opinion of one competent medical 
authority over another.].

The veteran himself is contending that his back disorder is 
related to his service-connected left ankle disorder.  
However, it is now well established that laypersons, such as 
the veteran, without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1).  

In summary, in the absence of the third required Wallin 
element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disability, 
diagnosed as degenerative disc disease of the lumbar spine 
and arthritis, claimed as secondary to the service-connected 
limitation of motion of the left ankle from a scar from an 
old laceration of the left heel.  The benefit sought on 
appeal is accordingly denied.



ORDER

Entitlement to an increased disability rating for limitation 
of motion of the left ankle is denied.

Entitlement to an increased disability rating for left 
clavicle fracture residuals is denied.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a back disability, claimed as 
secondary to the service-connected left heel and ankle 
disabilities, is denied.


REMAND

6.  Entitlement to service connection for right knee strain, 
claimed as secondary to service-connected left heel and ankle 
disabilities.

The veteran also seeks service connection for right knee 
strain, which he contends is secondary to his service-
connected left heel and ankle disabilities.  As was alluded 
to above, the veteran is separately service connection for a 
painful and tender scar of he left heel as well as limitation 
of left ankle motion associated therewith.

For reasons expressed immediately below, the Board believes 
that this issue must be remanded for further procedural and 
evidentiary development.

The March 2006 VA examiner evidently did not opine concerning 
the relationship between the veteran's service-connected left 
heel and ankle disabilities and his claimed right knee 
disability.  The examination report noted that an opinion had 
been requested, but the "Additional Comments" section was 
empty.  [It may be this was due to a computer error.]      

In an April 2006 addendum to the March 2006 VA knee 
examination, the VA examiner addressed whether the service-
connected limitation of motion of the left ankle from a scar 
from an old laceration of the left heel aggravated the right 
knee strain.  However, the examiner did not address whether 
the service-connected limitation of motion of the left ankle 
from a scar from an old laceration of the left heel caused 
the right knee strain.  Therefore, another VA medical opinion 
is necessary.  

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran's 
records to be reviewed by the March 2006 
VA knee examiner in order to determine 
the etiology of his right knee strain.  
After review of all pertinent medical 
records, the March 2006 VA examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's service-connected left heel and 
ankle disabilities caused the right knee 
strain.  If the March 2006 VA examiner is 
unavailable, VBA should arrange for the 
veteran's records to be reviewed by 
another physician.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


